                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CR-17-68-GF-BMM

          Plaintiff,

    vs.
                                                           ORDER
BRANDON CORDELL BENNETT,

          Defendant.


      The Court issued an order on April 10, 2019, that denied Defendant Brandon

Cordell Bennett’s Motion to Suppress (Doc. 141), that denied as moot Bennett’s

Motion for a Bill of Particulars (Doc. 145), and that denied Bennett’s Motion for

Pretrial Judgment of Acquittal, characterized as a Motion to Dismiss Count I of the

Indictment (Doc. 168). (Doc. 183.)

      The Government moved to amend the Court’s April 10, 2019, order on April

11, 2019. (Doc. 188.) The Government sought to omit the following paragraph of

the Court’s order:

      Detective Price’s failure to disclose Bennett’s acquittal on a similar charge
      that dealt with the same complaining witness manipulated the inferences that
      Judge Pinski could draw because Detective Price reported “less than the total
      story.” Stanert, 762 F.2d at 781. This conclusion proves especially true in
      light of Detective Price having disclosed facts related to Bennett’s acquittal.
      Detective Price’s noticeable silence on Bennett’s previous acquittal on a

                                         1
       similar charge proves “as troubling as it is unjustifiable.” Meling, 47 F.3d at
       1554. Bennett has satisfied the first Franks hearing prong. Upon review of
       Bennett’s allegations, the Court determines that Bennett has established that
       one fact had been omitted with the intent to mislead—Bennett’s acquittal of
       Felony Incest in state court on August 10, 2016.

(Doc. 183 at 17-18.) The Government alternatively sought to have the Court

amend the paragraph. (Doc. 189 at 4.) The Government drafted a proposed

alternative paragraph to replace the paragraph at issue. Id. at 4-5. The Government

contends that the paragraph in the April 10, 2019, order was not supported by the

record and could have “far-reaching impacts on Detective Price’s ability to

investigate and testify in future proceedings.” (Doc. 189 at 2, 4.)

       The Court informed the parties at Bennett’s sentencing hearing on April 11,

2019, that it would review a draft copy of the April 8, 2019, motion hearing

transcript before deciding whether to amend the Court’s April 10, 2019, order.

(Doc. 190.) Bennett filed a response to the Government’s motion on April 12,

2019. (Doc. 195.) Bennett does not oppose the Court modifying its April 10, 2019,

order. Id. at 1. Bennett does oppose the Government’s proposed alternative

paragraph. Id. To that end, Bennett proposed his own modification to the paragraph

at issue. Id. at 2.

       The Court has reviewed a draft copy of the April 8, 2019, motions hearing

transcript. The Court elects not to omit the paragraph at issue. The Court instead

has amended its April 10, 2019, order to better highlight that Detective Price relied

                                           2
on the advice of the Cascade County Attorney’s Office when he failed to disclose

in his affidavit that Bennett had been acquitted on a similar charge that dealt with

the same complaining witness.

      Accordingly, IT IS ORDERED that the Government’s Motion to

Amend/Correct Order (Doc. 188) is GRANTED IN PART and DENIED IN

PART.

      Dated this 16th day of April, 2019.




                                            3
